LIPSCOMB, .T.
We are not advised upon wliat ground the judge r'ulecl out the evidence offered. It is presumed, however, that it was that, between the father and (lie son, (he mere fact of the land being paid for by tho father would not raise a resulting trust. This, in the abstract, is true, because the payment of the money by tiie father will bo presumed to be a voluntary advancement; but this presumption may be explained and rebutted by proof that such payment was not intended as an advancement. Any written acknowledgment of tiie son that it was not so designed will rebut tiie presumption and let in the resulting trust. Tiie will of tiie son was an express declaration of tiie trust, and was conclusive that it was not intended as an advancement. For this error in excluding tho will tiie judgment is reversed and the causo remanded.
Reversed and remanded.
Note 12. — Samo case, 11 T., 146; 16 T., 163.